In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JENNIFER TOOLE,          *
                         *                         No. 15-816V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 30, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         shoulder injury related to vaccine
                         *                         administration (“SIRVA”).
             Respondent. *
******************** *

Michael A. Baseluos, Baseluos Law Firm, San Antonio, TX, for Petitioner;
Linda S. Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 30, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Jennifer Toole on July 31, 2015. In her petition,
petitioner alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on September 9, 2014, caused her to suffer a shoulder injury related to vaccine
administration (“SIRVA”). Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her alleged injuries.

    Respondent denies that the flu vaccine is the cause of petitioner’s alleged
SIRVA or any other injury, or her current condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $63,000.00 in the form of a check payable to
       petitioner, Jennifer Toole. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-816V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

JENNIFER TOOLE,                                )
                                              )
                                              )           .     .
               Petitioner,                    )      No. 15-816V
                                              )      Special Master Moran
       v.                                     )
                                              )      ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Jennifer Toole, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of an

influenza ("flu") vaccine which is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3(a).

       2. Petitioner received a flu vaccination on September 9, 2014.

       3. The vaccination was administered within the United States.

        4. Petitioner alleges that the vaccine caused her to develop a shoulder injury related to

vaccine administration ("SIRVA") and that she experienced the residual effects of this condition

for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies that the flu vaccine is the cause of petitioner's alleged SIRVA or
any other injury, or her current condition.

       7. Maintaining their above-stated positions, t~e parties nevertheless now agree ~hat the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)( J), the Secretary of Health and   Huma~ Services will   issue

the following vaccine compensation payment:

       A lump sum of $63,000.00 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).   ·

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and
..
the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, cou ld have been brought, or could be timely

brought in the Court ofFederal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa- 10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

 from, or alleged to have resulted from, the flu vaccination administered on September 9, 2014, as

 alleged by petitioner in a petition for vaccine compensation filed on or about August 3, 2015, in

 the United States Court of Federal Claims as petition N£~45-816V.
                                                               ...
                                                               ~·


         14. If petitioner should die prior to entry of jud&ment, this agreement shall be voidable

 upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the te1ms of this Stipulation, then the parties'
        .            .
settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine lltjury Act of 1986, as amended, except

as othetwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

            17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

or any other injury or condition.

            18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION




                                                     4
 Respectfully submitted,
                                                                              l
 PETITIONER:


  ~~2-
 J~TOOLE

 ATTORNEY OF RECORD FOR                     AUTHORIZED REPRESENTATIVE
- PETITIONER'



~
                   ~
                                            ~~:fS-E_NERAL---:----~-      __
 202 E. Park Avenue                         Deputy Director
 San Antonio, Texas 78212                   Torts Branch
 Tel: (210) 787-5993                        Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washin~on, DC 20044-0146



                                            ATTORNEY OF RECORD FOR
                                            RESPONDENT:




 NARAYAN NAIR, M.D.
                                             ~l ~~01-
                                            LINDA S. RENZI '
 Director, Division of Injury               Senior Trial Counsel
 Compensation Programs                      Torts Branch
 Healthcare Systems Bureau                  Civil Division
 U.S. Department of Health                  U.S. Department of Justice
 and Human Services                         P.O. Box 146
 5600 Fishers Lane                          Benjamin Franklin Station
 Parklawn Building, Mail Stop 11 C-26       Washington, DC 20044-0146
 Rockville, MD 20857                        Tel: (202) 616-4133



 Dated:   Mo..v-c,~ W I. (01~



                                        5